DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on January 27, 2022. Claims 1-20 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on January 27, 2022 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on January 27, 2022 have been accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,281,771. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 1-20 are disclosed by claims 1-20 of U.S. Patent No. 11,281,771.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/586,053 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 1-20 are disclosed by claims 1-20 of copending Application No. 17/586,053.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/586,331 in view of LeVasseur et al. (U.S. Pub. No. 2016/0323243 cited in the IDS filed on 01/27/2022 and hereinafter referred to as LeVasseur). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 1-20 are disclosed by claims 1-20 of copending Application No. 17/586,331 except for using machine learning (as claimed in claims 1 and 13). However, LeVasseur does disclose using machine learning (paragraphs [0023], [0080], and [0090] of LeVasseur). It would have been obvious to one of ordinary skill in the art to modify claims 1-20 of copending Application No. 17/586,331 with LeVasseur because this would increase accuracy and security.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting set forth in this Office action.

Claim 1 recites, inter alia, “wherein the performing the remediation task comprises: determining a number of attempted unauthorized image captures associated with the computing device; and triggering, based on a threshold of the number of attempted unauthorized image captures, a security threat assessment of the computing device”.

Claim 15 recites, inter alia, “detecting, via an infrared sensor apart from the image capturing device, the infrared signal from the second device attempting the unauthorized image capture of the contents; corroborating, based on the infrared sensor detecting the infrared signal from the second device, detecting the infrared signal from the second device”.

The closest prior art made of record are:

Kim (U.S. Pub. No. 2018/0213158 cited in the IDS filed on 01/27/2022) which discloses using an infrared sensor to detect when another device is attempting to photograph a display of a current device (paragraphs [0006]-[0012], [0108], [0109] and [0164] of Kim)
Olijnyk (U.S. Pub. No. 2019/0163932 cited in the IDS filed on 01/27/2022) which discloses taking an image of the contents of a screen when a triggering event takes place (paragraphs [0005], [0011] and [0017] of Olijnyk)

While the prior art does disclose determining if a photograph is being taken of sensitive contents and performing remediation, the prior art is not considered to disclose the cited limitations of claims 1 and 15 in combination with the other limitations. Therefore, claims 1 and 15 are considered to recite allowable subject matter over the prior art. Claim 13 is considered to recite allowable subject matter over the prior art for similar reasons to claim 1. Dependent claims 2-12, 14 and 16-20 are considered to recite allowable subject matter over the prior art based on their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsuji et al. (U.S. Pub. No. 2010/0005526) – cited for teaching detecting a person from an image and changing a nearby display – paragraph [0081]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438